Citation Nr: 1621228	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for hypertension. 

In August 2011, September 2012, and June 2013, the Board remanded the claim for additional development. 

In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  In August 2012, the Veteran was notified that the Veterans Law Judge who conducted the May 2011 Board hearing had retired, and was no longer with the Board.  He was offered an opportunity to appear before another Veterans Law Judge who would make a decision on his appeal.  The Veteran was afforded 30 days to respond and was notified that if no response was submitted, the Board would proceed with the appeal.  In August 2012, the Veteran indicated that he desired a Travel Board hearing at the RO.  In September 2012, the Board remanded the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and PTSD, to schedule the Veteran for a Travel Board hearing at the RO.  There is a notation in the record that the Veteran failed to report for a Travel Board hearing scheduled in April 2013.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, type 2.
CONCLUSION OF LAW

The criteria for service connection for hypertension on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.310 (2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has hypertension due to service-connected disability.  Specifically, he argues that he has hypertension due to his service-connected diabetes mellitus and/or PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2005).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disorder, will be service connected.  Allen v. Brown, 7 Vet. App. 439   (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015). 

The Veteran filed his claim in August 2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of benefits for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added0. 

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the new version contains a substantive change in the regulation.  This substantive change appears to show that the new law is more restrictive than the old.  

As the appellant's claim was pending when the new provisions were promulgated, the Board will consider this issue under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for PTSD, coronary artery disease, diabetes mellitus, type 2, with retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, malaria, hemorrhoids, and impotence.  

The Veteran's service personnel records include his discharge (DD Form 214).  This evidence shows that he served in Vietnam, and that his awards and decorations include the Republic of Vietnam Campaign Medal, and the Vietnam Service Medal.

The Veteran's service treatment records do not show treatment for, or a diagnosis of, hypertension or high blood pressure.  The Veteran's separation examination report, dated in October 1968, shows that his heart was clinically evaluated as normal, and that his blood pressure was 120/84; there was no finding, notation or diagnosis involving high blood pressure, or hypertension.  

As for the post service medical evidence, VA progress notes, dated between January 2002 and 2015, show treatment for hypertension beginning in January 2002.  

A VA hospital report, covering treatment between January and February of 2002, contains a diagnosis of hypertension, and notes that hypertension ran in the Veteran's family.  

A June 2002 VA diabetes mellitus examination report contains diagnoses that include essential hypertension, and show that the examiner stated that the Veteran's hypertension is not related to his diabetic condition.  

A November 2002 VA diabetes mellitus examination report contains diagnoses that include essential hypertension, and show that the examiner stated, "I do not think it is caused by his diabetes."

An August 2009 VA medical opinion shows that a physician concluded that the Veteran's "hypertension is not due to his diabetes."

A VA examination report, dated in June 2012, shows that the examiner concluded that the Veteran's hypertension was less likely as not (less than 50 percent probability) incurred in or caused by his service, explaining that hypertension was not diagnosed during active duty.  The examiner further concluded that the Veteran's hypertension was less likely as not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes.  The examiner explained that the Veteran's hypertension pre-existed his diabetes mellitus, and that studies did not support a conclusion that PTSD caused or aggravated hypertension (citations omitted).

In June 2013, the Board remanded the claim, noting inter alia that the June 2012 VA physician did not specifically address whether the Veteran s hypertension
was related to his presumed in-service Agent Orange exposure, and that "the evidence is somewhat conflicting as to whether the Veteran's hypertension preexisted his diabetes mellitus."  The Board noted that VA reports dated between 2002 and 2007, note a history of hypertension ranging between three and fifteen years.  Finally, the Board noted that the June 2012 VA physician did not have an opportunity to address any relationship between the Veteran's hypertension and his (recently service-connected) coronary artery disease.

In January 2015, the Veteran was afforded a VA examination.  The examiner stated, in relevant part, that nephropathy is a known cause of hypertension, and that since the Veteran is service-connected for diabetes, it is at least as likely as not that his hypertension was aggravated by his service-connected diabetes.  The examiner further stated that she was not able to determine the extent to which his hypertension was aggravated by diabetic nephropathy because the Veteran's requirement for medications has fluctuated over time and is not well-delineated in the available medical records.  

In February 2015, the RO denied the claim.  See supplemental statement of the case, dated in February 2015.  The RO stated, in relevant part, that service connection could not be granted under 38 C.F.R. § 3.310, essentially because the current version of that regulation required that the baseline level of severity of the nonservice-connected disease or injury be established by medical evidence.  

The Board finds that service connection for hypertension, on a secondary basis under 38 C.F.R. § 3.310, is warranted.  The January 2015 VA examiner concluded that the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, type 2.  There is no competent, contrary opinion of record on this issue.  To the extent that the RO applied the current version of 38 C.F.R. § 3.310, this appears to have been error; the version in effect at the time he filed his claim is more favorable to his claim, and warrants a grant of the claim on a secondary basis. 

Accordingly, service connection is established for hypertension as secondary to the service-connected diabetes mellitus, without any need to determine a baseline disability or to deduct from compensation for the same.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006). 

In summary, the evidence is at least in equipoise with respect to this claim.  Therefore, the benefit-of-the-doubt rule applies, and service connection is granted for hypertension.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As the Board has fully granted the Veteran's claim for service connection, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for hypertension is granted on a secondary basis.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


